Citation Nr: 1728358	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include chronic fingertip paresthesia and degenerative joint disease.

2.  Entitlement to service connection for a left hand disability, to include chronic fingertip paresthesia and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from March 1984 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This decision, in part, denied service-connection for a right and left hand disabilities.  

As an initial matter, the Board notes that in the Veteran's January 2011 statement he disagreed with the rating decision denying his claims for entitlement to service connection for right and left hand disabilities, and requested that these claims be reopened.  Significantly, this statement was made within one year of the transmission of the April 2010 Rating Decision.  Accordingly, the Board understands that the intent of this statement was to act as a Notice of Disagreement (NOD), and not a claim to reopen, as the RO denials of those claims had not finalized prior to January 2011.  As such, the issues before the Board are those of entitlement to service-connection, and not whether new and material evidence has been presented.  

The Board additionally observes that the Veteran's representative in its December 2016 Informal Hearing Presentation listed entitlement to service connection for obstructive sleep apnea as a matter on appeal before the Board.  However, service connection for obstructive sleep apnea was granted in the July 2013 rating decision.  As such, the RO did not include this claim in its July 2013 Statement of the Case (SOC).  In his August 2013 VA Form 9, the Veteran specifically indicated that he wanted to perfect appeals of all of the issues on the SOC to the Board.  As the claim for service connection for obstructive sleep apnea was granted, and no related claims have yet been perfected to the Board, the Board finds that the above titled issues are those that are properly before it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Upon review of the record, the Board observes that additional development is necessary to properly adjudicate the issues on appeal.  Specifically, a VA examination is needed to properly identify all of the disabilities associated with the bilateral hands, and to obtain an etiology opinion.  

Service treatment records from April 1989 to 1997 show that he complained of bilateral numbness of his fingertips.  During this period he was diagnosed with transient neuralgia, and paresthesia of an unknown etiology.  In April 1997, the Veteran associated his symptoms of "tingling" with stress.  In February 2004, the Veteran complained of distal interphalangeal joint pain for "some time," and was diagnosed with degenerative joint disease.  

Post-service treatment records show complaints of bilateral hand pain, stiffness, and numbness since March 2008.  Imaging studies of the bilateral hands during this time were normal or within normal limits.  He was noted to have probable median nerve compression in February 2009; and was assessed with arthralgia in December 2009 and possible fibromyalgia in August 2010.  

In May 2011, the Veteran was afforded a VA examination.  X-rays done in conjunction with the examination showed degenerative changes in both hands.  The examination also found evidence of an extra-articular tiny bone fragment at the dorsal radial aspect of the interphalangeal joint of the right thumb.  At the time, the examiner opined that it does not appear to be any connection between the bone fragment and the service connected degenerative joint disease.  This opinion is inadequate for two reasons, it fails to provide a reasoning for the opinion and is based on an inaccurate factual premise as the Veteran is not currently service connected for degenerative joint disease.  

Furthermore, in April 2013, he found to have chronic fingertip paresthesia, mild early degenerative arthritis, and one medical care provider opined that the Veteran's symptoms may be related to degenerative joint disease versus radiculopathy related to his degenerative joint disease of the neck.  In June 2013, the Veteran was noted as having lost the protective sensation in most of his fingers.  

In light of the foregoing facts, the Board finds that a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide names and addresses of all medical care providers who have treated his right and left hand disabilities since service, and provide him with the opportunity to submit additional records in support of his claim of service connection for right and left hand disabilities.  

2. Obtain any outstanding VA treatment records related to the Veteran's right and left hand disabilities that have not yet been associated with the claim file. 

3. After the development above has been completed, schedule the Veteran for an examination with an appropriate VA examiner to determine the current nature and etiology of any diagnosed right and left hand disability, to include chronic fingertip paresthesia, and degenerative arthritis.  The examiner should, upon review of the medical record and physical examination, identify each bilateral hand disability found at any point during the appeal period.  In doing so, the examiner is informed that various diagnoses have been noted during the appeal period to include, degenerative joint disease, fingertip paresthesias, and possible fibromyalgia.  For each diagnosed disability provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hand disability had its onset in service or is otherwise related to service.

In rendering the opinion the examiner should consider and discuss the Veteran's in-service diagnoses of transient neuralgia, paresthesia of an unknown etiology, and degenerative joint disease; the June 2013 finding that the Veteran lost the protective sensation in most of his fingers; and the July 2013 finding that the Veteran did not have carpal tunnel syndrome.  

The claim file should be made available to and reviewed by the examiner and the examination report should state a review of the file was conducted.  The examiner must provide a rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




